TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00593-CR


Jamil Dion Taylor, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT

NO. D-1-DC-09-203528, HONORABLE JIM CORONADO, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Jamil Dion Taylor seeks to appeal from a conviction for possession of
methamphetamine.  The trial court has certified that Taylor waived the right of appeal.  The
judgment also reflects that Taylor pleaded guilty and punishment was assessed pursuant to a plea
bargain.  The appeal is dismissed.  See Tex. R. App. P. 25.2(d).



				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 2, 2009
Do Not Publish